Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests an apparatus with all of the limitations of independent claim 1 comprising: a wick tray, which comprises a recess, the recess being provided with at least one through hole, a bottom of the recess of the wick tray being provided with a plurality of heat-dissipating fuel-dropping holes and at least one mounting hole, the wick tray being positionable on a fuel container; a heat isolation cover, which is in the form of a curved surface, the heat isolation cover being provided with at least one through aperture, the through aperture corresponding to the through hole, the heat isolation cover having a periphery that is formed with at least one support section corresponding to the mounting hole of the wick tray, the support section being extended to form a protrusion section that is receivable and positioned in the mounting hole, in order to connect the heat isolation cover to the wick tray in a removable manner and also to form a heat isolation space between the heat isolation cover and the wick tray, the periphery of the heat isolation cover being also formed with at least one opening part, which defines, together with a periphery of the wick tray, a ventilation heat-dissipating space; and a wick, which is made of a metallic or ceramic material, the wick being receivable in and extendible through the through aperture of the heat isolation cover and the through hole of the wick tray to be positioned, a flame-blocking heat-isolating sleeve being fit over and mounted to a surface of the wick between the heat isolation cover and the wick tray. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claim from the prior art. The other claims are allowable at least because they depend from allowable independent claims.
US 2014/0248572 A1 (hereinafter “Chen”) is the closest prior art disclosing a wick tray (22), which comprises a recess, the recess being provided with at least one through hole (222), a bottom of the recess of the wick tray being provided with a plurality of heat-dissipating fuel-dropping holes (shown but not referenced or discussed in the specification), the wick tray being positionable on a fuel container (21); a heat isolation cover (3), which is in the form of a curved surface, the heat isolation cover being provided with at least one through aperture (322), the through aperture corresponding to the through hole (222a), the heat isolation cover having a periphery that is formed with at least one support section (31), the support section being extended to form a protrusion section (shown in Figs. 10-12 but not provided with a reference numeral) connecting the heat isolation cover to the wick tray in a removable manner and also to form a heat isolation space between the heat isolation cover and the wick tray; and a wick (1), which is made of a metallic (see Title) or ceramic material, the wick being receivable in and extendible through the through aperture of the heat isolation cover and the through hole of the wick tray to be positioned, a flame-blocking heat-isolating sleeve (20) being fit over and mounted to a surface of the wick between the heat isolation cover and the wick tray (best seen in Fig. 11).
However, Chen does not disclose at least one mounting hole, and said protrusion section receivable and positioned in the mounting hole, the periphery of the heat isolation cover being also formed with at least one opening part, which defines, together with a periphery of the wick tray, a ventilation heat-dissipating space. One skilled in the art would not find it obvious to modify Chen to arrive at the claimed invention. Claims dependent on independent Claim 1 are deemed allowable for at least the reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799